Citation Nr: 0701380	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-25 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder 
claimed as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to 
October 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 and subsequent rating 
decisions from the Seattle, Washington, Department of 
Veterans Affairs (VA) Regional Office (RO). 

The issue of service connection for a skin disorder being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has demonstrated several confirmed, non-
combat related, in-service stressors.

2.  The evidence of record does not show that the veteran has 
PTSD related to the confirmed non-combat in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case as the notice of the fourth and 
fifth elements of a service connection claim was sent to the 
veteran after the original decision.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

The Board concludes that the RO letters sent in November 
2000, February 2001, January 2005, and March 2006 adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim for service connection for PTSD, 
complied with VA's notification requirements and set forth 
the laws and regulations applicable to his claims.  In sum, 
the veteran was notified and aware of the evidence needed to 
substantiate his claims, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was told to submit evidence he had in his 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  Several VA examinations were obtained.  The 
Board will discuss the VA's duty to substantiate the 
veteran's claimed stressors in greater detail below.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

B.  Factual Background 

The veteran's service personnel records reveal that he was 
awarded the Air Force Commendation Medal for meritorious 
service as a law enforcement patrolman and narcotics detector 
dog handler while serving at Clark Air Force Base in the 
Philippines from December 1983 to May 1989.  It was noted 
that he severed with distinction while investigating and 
apprehending base intruders; recovering stolen property; and 
serving during revolution, assassination, and coup attempts.  

The veteran's service medical records reveal that he 
complained of marital problems in January 1984.  Examination 
noted that his behavior and affect were within normal limits 
and he was in no acute distress.  In April 1984, he was hit 
on the top of his head during a motor vehicle accident.  He 
attended an anger management class in September 1991.  He was 
diagnosed with marital problems in March 1990.  The veteran 
was diagnosed with adjustment disorder with depressed mood in 
September 1991, and with adjustment disorder with mixed 
emotional features and paranoid personality disorder in 
October 1991.  

A private psychiatric examination was conducted in January 
1992.  The Axis I diagnoses were adjustment disorder with 
mixed emotional features regarding job-related problems 
leading to his discharge from service; and alcohol and 
marijuana abuse in remission for 10 years.  The Axis II 
diagnosis was mixed paranoid and schizoid personality traits.  

VA progress notes reveal that the veteran was diagnosed with 
PTSD in 2000, based, in part, on inservice stressors that 
were ultimately verified by the RO.

In a letter dated in November 2000, the veteran was requested 
to provide the following information regarding each stressful 
event which occurred in service: the date of the incident 
within 60 days, and the unit of assignment, location of the 
incident, and the names of the others killed, wounded or 
involved.  The RO informed the veteran that incomplete 
information could not be verified by military sources.  

In multiple responses, the veteran reported the following 
stressors: he participated in the evacuation of the 
Philippines during the overthrow of President Ferdinand 
Marcos; 2) chased intruders on Clark Air Force Base in the 
Philippines; 3) responded to the scene of a murder of a baby 
in the early 1980's; he tried to give cardiopulmonary 
resuscitation (CPR), but the baby could not be resuscitated; 
4) accidentally struck and killed a pedestrian while driving 
in his truck in the early 1980's; 5) witnessed a sergeant who 
detonated a homemade pipe bomb in June or July 1987 at Clark 
Air Force Base; 6) was shot at in the Philippines during an 
attempted coup; 7) witnessed a motorcycle accident in which 
the rider was killed; and 8) was in the vicinity of the scud 
missile attack on a barracks in Dhahran, Saudi Arabia, which 
killed and wounded many servicemen. 

A fee basis psychiatric examination was conducted in April 
2002.  The examiner stated that the veteran's medical records 
were reviewed.  After a detailed review of the veteran's 
symptomatic complaints and past medical history from 
childhood to the present, the examiner noted an Axis I 
diagnosis of no psychiatric diagnosis.  The Axis II diagnosis 
was no psychiatric diagnosis.  The Axis III diagnosis was no 
diagnosis.  The Axis IV diagnosis was normal psychosocial 
stressors.  The Axis V Global Assessment of Functioning Scale 
(GAF) was 85.  In an addendum dated in November 2002, the 
examiner stated that the veteran had some vague symptoms of 
PTSD involving his striking a man with his vehicle in 
service, however, the veteran's concerns regarding the 
accident did not reach the level of PTSD.  The examiner also 
noted that the veteran had a diagnosis of character disorder 
in service, which, he explained, meant difficulty with 
interpersonal relationships on a regular basis.  The examiner 
also noted that the veteran did not meet any of the criteria 
for a diagnosis of personality disorder at this time, and the 
symptoms related to the inservice motor vehicle accident are 
not terribly significant at this time.  

In a December 2002 letter, the veteran's VA treating social 
worker and psychiatrist stated that, although the veteran 
experienced childhood abuse, it did not appear that the 
veteran had symptoms of PTSD in childhood, the veteran has 
PTSD related to his military experiences.  The examiners 
noted that the veteran completed a PTSD Checklist-Military 
(PCL-M) and endorsed all the symptoms on the list.  The Axis 
I diagnoses were PTSD and dysthymic disorder.  The Axis II 
diagnosis was deferred.  The Axis III diagnosis was none.  
The Axis IV psychosocial stressors were occupational 
impairment, relational/marital problems, parenting and social 
isolation.  The Axis V Global Assessment of Functioning Scale 
(GAF) was 50.  It was noted that the veteran was undergoing 
treatment for PTSD a veteran's outreach center and was on 
medication for the condition.  

In a letter dated in March 2003, the RO noted that certain 
stressors described by the veteran were unverifiable because 
more detailed information was needed.  The RO requested more 
precise dates of the claimed events and the unit(s) to which 
the veteran was assigned to enable a search of military 
records.  

In May 2003, the RO requested a VA examination by a board of 
two psychologists.  The RO requested that an opinion be 
obtained regarding whether the veteran had a psychiatric 
diagnosis.  The board of two psychologists was also to render 
an opinion regarding whether any current psychiatric disorder 
was related to service, including the inservice diagnoses of 
adjustment disorder with mixed emotional features and 
paranoid personality disorder.  The RO noted that the 
following inservice stressors were confirmed: that the 
veteran chased intruders while stationed at Clark Air Force 
Base, and the veteran reported that he feared for his life; 
and that he participated in the evacuation of the Philippines 
during the Marcos coup in 1986.  The RO noted that the 
following stressors were not confirmed and could not be 
accepted as verified stressors: viewing the mutilated body of 
a sergeant who committed suicide by detonating a homemade 
bomb: hitting and killing a pedestrian in a motor vehicle 
accident; and being in the vicinity of the scud missile 
attack on a barracks in Dhahran, Saudi Arabia, in February 
1991, which killed and wounded many servicemen.  

A VA examination by a board of two psychologists was 
conducted in June 2003.  It was noted that the veteran 
disputed the results of the last examination.  The veteran's 
medical records were reviewed.  The veteran's symptomatic 
complaints and past medical history from childhood to the 
present were noted.  The veteran was noted to have suffered 
an abusive childhood.  He was physically abused by his 
stepfather, and verbally abused by his stepfather and mother, 
from early childhood to age 12.  He was placed in a foster 
home at age 12 for about five years.  His foster father 
sexually molested him on a regular basis, and he was allowed 
to consume drugs and alcohol on an almost daily basis.  He 
stopped abusing alcohol when he was 22 or 23.  The veteran 
was asked to assess how his military experiences may have 
changed him, he replied that he did not know.  The veteran 
did express anger regarding the conditions he encountered 
while stationed in the Philippines, specifically the 
attempted coup and protecting the base from looters.  He also 
noted that his superior officers in the Philippines harassed 
him.  The examiner noted that a Mississippi Scale for Combat 
Related PTSD-Revised (MPTSD-R) score was relatively high for 
someone who did not participate in combat, and may indicate 
exaggeration of symptoms.  

The Axis I diagnosis were dysthymic disorder.  The Axis II 
diagnosis was personality disorder, not otherwise specified, 
with cluster B traits and features.  The Axis III diagnosis 
was no significant problems.  The Axis IV diagnosis was no 
significant stressors.  The Axis V Global Assessment of 
Functioning Scale (GAF) was 60, current and within the past 
year.  The examiner concluded that most of the veteran's 
problems in the military appeared to be related to his long-
standing problems; and his current mild symptoms do not meet 
the diagnostic criteria for PTSD, as the only inservice 
stressors which were to be considered clearly were not 
related to even the mild symptoms of PTSD that the veteran 
reported.  The examiner stated that the veteran's abusive 
childhood is the cause of some of his present difficulties, 
most of his difficulties were the result of his long-standing 
personality disorder, he does experience symptoms of 
depression and anxiety, and it was not clear that his 
military service aggravated his current condition.  

In 2005 and 2006, the veteran provided additional information 
regarding his putative inservice stressors.  He noted partial 
unit assignments for some of the claimed events, regarding 
the names of the individuals involved in the events, he 
listed his ex-wife, and he provided no dates for the events.  
He also submitted a news article noting that a baby-sitter 
smothered a 20-month old boy.  The boy was taken to the 
Fairchild Air Force Base Hospital emergency room and was 
revived.  The boy died 5 days later without regaining 
consciousness.  He also noted that he tried to administer CPR 
to the boy but he did not survive and he was depressed for 
months after the incident.  The veteran submitted the 
statements of his ex-wife and a former friend, S. L.  The 
veteran's ex-wife stated that she and her husband were 
retuning to the base on night, their motor vehicle which the 
veteran was driving struck a pedestrian, and he was killed.  
S. L. stated that the veteran struck a pedestrian with his 
motor vehicle when he was being pulled over by state police 
officers in 1982 or 1983, however, the veteran was not cited 
in the accident.  S. L. noted that the veteran was very 
distraught over this incident when he told him about it the 
next day.  

C.  Analysis

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by peacetime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131.  
A personality disorder, according to regulation, is generally 
recognized medically to represent a developmental condition 
and, therefore, is not service connectable.  38 C.F.R. § 
3.303(c).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-38 (1997).  Section 4.125(a) of 38 C.F.R. 
incorporates the Diagnostic and Statistical Manual of Mental 
Disorders-IV as the governing criteria for diagnosing PTSD.  
A claimed non-combat stressor, as in this case, must be 
verified, and the veteran's uncorroborated testimony is not 
sufficient to verify a non-combat stressor.  Cohen v. Brown, 
10 Vet. App. at 146-47.

As the veteran does have a diagnosis of PTSD, service 
connection could be established, if it is found that he had 
stressors that this diagnosis may be related to.  "Where 
there has been an "unequivocal" diagnosis of PTSD by mental 
health professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors).  In examining 
these diagnoses, the adjudicators may reject a claim only 
upon finding a preponderance of the evidence against a PTSD 
diagnosis, against the occurrence of in-service stressor(s), 
or against the connection of the present condition to the in- 
service stressor(s)."  Cohen v. Brown, 10 Vet. App. 128, 153 
(1997) (Nebeker, C.J., concurring).

The Board notes that two of the veteran's inservice stressors 
have been verified.  The evidence of record is still 
insufficient to search military records to verify the 
remaining unverified stressors.  The veteran was sent no less 
than two letters and asked to provide specific information 
(e.g., names, dates and locations) regarding these incidents 
and did not provide enough information to enable the RO to 
corroborate it.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  Asking him to provide this level of detail and 
information does not present an impossible or onerous task.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1992).  
Regarding the motor vehicle accident resulting in the death 
of a pedestrian and the killing of a boy, the veteran has 
provided statements, his own , his ex-wife and a former 
friend.  As there is no independent verification that he 
experienced these stressor in service, they cannot be used to 
support the diagnoses of PTSD that have been made.

The record contains diagnoses of PTSD by VA treating 
personnel which, in part, were rendered based on his two 
verified inservice events.  The case file reflects two PTSD 
examinations.  The first examination did not diagnose the 
veteran as having any psychiatric disorder, and the most 
current one concluded that the veteran's symptoms do not meet 
the diagnostic criteria for PTSD, considering that the 
veteran experienced the two verified inservice events.

It is the Board's responsibility to weigh and assess the 
credibility of the medical evidence of record.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In so doing, the Board may accept one 
medical opinion and reject others.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board may reject a medical opinion 
that is based on facts provided by the veteran that have 
previously been found to be inaccurate or because other facts 
in the record contradict the facts provided by the veteran 
that formed the basis for the opinion; however, the Board may 
not disregard a medical opinion solely on the rationale that 
the medical opinion was based on a history given by the 
veteran.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see 
also See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).

Where there was "undisputed, unequivocal" diagnosis of PTSD 
of record, and the Board did not make a finding that the 
reports were incomplete, the adequacy of the stressor had to 
be presumed as a matter of law.  See Cohen, supra.  The 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  See 
West v. Brown, 7 Vet. App. 70 (1994)

The Board affords greater probative weight to statement the 
examiners who conducted the two examinations, that the 
veteran's does not have PTSD resulting from inservice 
stressful events.  The medical personnel who opined otherwise 
did not review the veteran's medical records and relied upon 
the history given by the veteran which is inconsistent with 
the medical evidence of record.  Specifically, they did not 
have access to the records, as noted above, which showed that 
the veteran had behavioral problems, as evidenced by his 
numerous childhood problems, prior to service.  They also did 
not have access to the veteran's service medical records in 
which medical personnel diagnosed the veteran with a 
personality disorder.  Therefore, the Board finds that these 
diagnoses were incomplete, as they were not based on the 
evidence of record.  

The Board has the fundamental authority to decide a claim in 
the alternative.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995).  Even assuming that the veteran experienced all the 
inservice stressful events that he described, the veteran's 
claim would be denied based on the absence of an established 
diagnosis of PTSD.  The Board notes that the two examiners 
have opined that the veteran does not have PTSD.  The Board 
again places much less probative weight on the findings of 
the medical personnel treating the veteran that he has PTSD 
for the reasons stated above.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, 
service connection for PTSD is not warranted.  In reaching 
this decision, the Board has considered the doctrine of 
granting the benefit of the doubt to the veteran, but does 
not find that the evidence is proximately balanced such as to 
warrant its application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran asserts that he sustained a chronic skin disorder 
precipitated by his environmental chemical exposure while 
stationed in southwest Asia during Operation Desert 
Shield/Desert Storm.

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  At a March 2002 fee basis examination, examination 
found papules and plaques on both hands.  The examiner stated 
that, regarding the veteran's claimed condition of 
undiagnosed skin condition, she was unable to make a 
diagnosis, because the history and examination does not 
suggest any known pathology, and that the veteran may benefit 
by a dermatology referral.  The claim must be remanded to 
provide the veteran a dermatological examination to determine 
the nature and etiology of his papules and plaques on both 
hands.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses and dates of 
treatment of all medical care providers, 
VA and non-VA, who treated him for the 
disability at issue from October 1991 to 
the present.  Copies of treatment 
records, not already obtained, should be 
obtained and added to the record.

2.  Schedule the veteran for an 
examination by a dermatologist to 
determine the current nature and severity 
of his chronic skin disability.  All 
indicated tests should be accomplished 
and the findings then reported in detail.

The examiner or examiners should advance 
an opinion addressing the following 
questions:

Is it at least as likely as not (i.e., 
probability of 50 percent or more) that 
any identified chronic skin disability 
had its onset during active service; is 
etiologically related to the veteran's 
inservice skin symptomatology and/or his 
Persian Gulf War experiences; or is in 
any other way causally related to active 
service.  If a diagnosis for a skin 
disorder cannot be made, the 
dermatologist should so state.

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.

3.  Then readjudicate the veteran's claim 
of entitlement to service connection for 
a chronic skin disorder claimed as due to 
an undiagnosed illness.  If the benefit 
sought on appeal remain denied, the 
veteran and any accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


